Curia.

The principles of law, applicable to this case, seem to be well settled. Whenever money is paid in consideration of a contract, which contract is void, for want of power in one of the parties, or for any cause other than fraud or illegality in the contract, natural justice dictates that the money so paid shall be refunded; and there is no principle of law to prevent the operation of so equitable a rule. Here the deed, for which the money demanded in this action was part of the consideration, has been adjudged void; and in that action a promissory note, which was another part of the consideration of the same deed, has been avoided as nudum pactum, because the deed failed. No cause can be assigned why the money, which was actually paid, should remain in the hands of the party, who * still holds [ * 33 ] the property for which this money was paid. The evidence ought, therefore, to have been admitted. The verdict must be set aside, and a new trial granted.